--------------------------------------------------------------------------------

SUPPORT AND LOCK UP AGREEMENT

To: CounterPath Solutions, Inc.   Suite 300, One Bentall Centre   505 Burrard
Street   Vancouver, BC V7X 1M3   Facsimile: 604-320-3399


Re: Plan of Arrangement Involving CounterPath Solutions, Inc.,   6789722 Canada
Inc. and NewHeights Software Corporation


1.

The undersigned acknowledges that CounterPath Solutions, Inc. (“Parent”),
6789722 Canada Inc. (“ExchangeCo”) and NewHeights Software Corporation (the
“Company”) intend to effect a business combination by way of a plan of
arrangement (the “Arrangement”) pursuant to an arrangement agreement (the
"Arrangement Agreement") of even date herewith between Parent, ExchangeCo and
the Company and, as an inducement and a condition to Parent entering into the
Arrangement Agreement and for other good and valuable consideration (the receipt
and sufficiency of which are hereby acknowledged by the undersigned), the
undersigned covenants and agrees with Parent as set forth herein. For greater
certainty, the undersigned is executing this agreement solely in his capacity as
a holder of common shares of the Company as described in Section 2(a) below and
not in any other capacity (including, without limitation, as a director or
officer of the Company if applicable). Nothing contained herein shall restrict
the undersigned, if a director or officer of the Company, from exercising his
fiduciary duties as a director or officer of the Company, including in relation
to the Arrangement or the transactions contemplated under the Arrangement
Agreement, or, subject to the Company’s obligations under the Arrangement
Agreement, from taking, or refraining to take, any action whatsoever as a
director, officer, employee or agent of the Company.

      2.

As of the date hereof, the undersigned represents and warrants to, and in the
case of Section 2(e) covenants and agrees with, Parent that:

     

(a)

the undersigned is the beneficial owner of, or controls, directly or indirectly,
or has the irrevocable right to vote or cause to be voted in respect of the
Arrangement, the number of common shares of the Company (“Common Shares”) as set
forth on the signature page hereof. Such Common Shares may be referred to herein
as the “Undersigned’s Shares”;       (b)

the undersigned has good and sufficient power, authority and right to exercise
all voting rights in respect of such Common Shares and to transfer or cause to
be transferred the legal and beneficial title to such securities to Parent, with
good and marketable title thereto;

      (c)

the undersigned is competent to execute and deliver this agreement and this
agreement is a valid and binding agreement enforceable by Parent against the
undersigned in accordance with its terms, subject to the usual exceptions as to
bankruptcy, insolvency, reorganization, moratorium and other laws relating to or
affecting creditors’ rights generally and the availability of equitable
remedies;

      (d)

the execution and delivery of this agreement and the fulfilment of the terms
hereof by the undersigned does not and will not result in a breach of any
agreement or instrument to which the undersigned is a party or by which the
undersigned is contractually bound;


--------------------------------------------------------------------------------

- 2 -

(e)

so long as the undersigned is required to vote the Undersigned's Shares in
favour of the Arrangement hereunder, the undersigned will not, and will use its
reasonable best efforts to cause its representatives and advisors not to,
directly or indirectly:

        (i)

solicit, initiate, invite, encourage or continue any inquiries or proposals
from, or negotiations with, any person, company or other entity (other than
Parent) relating to the purchase of Undersigned's Shares or any other securities
of the Company, any amalgamation, merger or other form of business combination
involving the Company, any sale, lease, exchange or transfer of any material
assets of the Company, or any take-over bid, reorganization, recapitalization,
liquidation or winding-up of or other business combination or other Arrangement
involving the Company with any person other than Parent or any of its affiliates
(a “Proposed Transaction”);

        (ii)

enter into any agreement, discussions or negotiations with any person, company
or other entity other than Parent or any of its affiliates with respect to a
Proposed Transaction or a potential Proposed Transaction; or

        (iii)

furnish or cause to be furnished any non-public information concerning the
business, results of operations, assets, liabilities, prospects, financial
condition or affairs of the Company or its subsidiary to any person, company or
other entity other than Parent and its representatives, other than as disclosed
prior to the date hereof,

       

provided, that any acts taken by the undersigned in his capacity as a director,
officer, employee or agent of the Company in connection with the consideration
by the Company of any alternative acquisition proposal which are otherwise
consistent with the Company’s obligations under the Arrangement Agreement shall
not constitute a violation of this covenant.

        3.

Parent represents and warrants to, and in the case of Section 3(c) covenants and
agrees with, the undersigned that:

        (a)

it is duly authorized to execute and deliver this agreement and this agreement
is a valid and binding agreement enforceable by the undersigned against it in
accordance with its terms, subject to the usual exceptions as to bankruptcy,
insolvency, reorganization, moratorium and other laws relating to or affecting
creditors’ rights generally and the availability of equitable remedies;

        (b)

the execution and delivery of this agreement and the fulfilment of the terms
hereof by Parent does not and will not result in a breach of any agreement or
instrument to which it is a party or by which it is bound;

        (c)

it will not, and will use its reasonable best efforts to cause its directors,
officers, employees, agents, representatives and advisors not to directly or
indirectly:

        (i)

furnish or cause to be furnished any non-public information concerning the
business, results of operations, assets, liabilities, prospects, financial
condition or affairs of Parent or its subsidiary to any person, company or other
entity other than the Company and its directors, officers, employees, agents,
representatives and advisors, other than as disclosed prior to the date hereof;
or


--------------------------------------------------------------------------------

- 3 -

 

 (ii) take any action that might reasonably be expected to reduce the likelihood
of success of the Arrangement;         (d)

promptly notify the undersigned upon any of Parent’s representations or
warranties contained in this agreement becoming untrue or incorrect in any
material respect during the period commencing on the date hereof and expiring at
the relevant date (as defined below), and for the purposes of this provision,
each representation and warranty shall be deemed to be given at and as of all
times during such period (irrespective of any language which suggests that it is
only being given as at the date hereof); and

        (e)

use Parent’s reasonable best efforts to cause Parent to perform its obligations
under the Arrangement Agreement, to the extent such is within Parent’s power.

        4.

Parent covenants and agrees with the undersigned that it shall use its
reasonable best efforts to successfully complete the Arrangement, including
co-operating with the Company in making all requisite regulatory filings and in
obtaining all requisite regulatory approvals in relation thereto.

        5.

The undersigned covenants and agrees with Parent that, until the earlier of (i)
termination of this agreement as provided for in Section 7 hereof, and (ii) the
effective date of the Arrangement (the “relevant date”), the undersigned will:

        (a)

not (except as expressly permitted by this agreement or with the prior written
consent of Parent) sell, assign, pledge, encumber, transfer or otherwise convey,
dispose of, release or restrict in any manner the voting rights attached to any
of the Undersigned’s Shares or agree to sell, assign, transfer, convey, dispose
of or release or restrict in any manner the voting rights attached to any of the
Undersigned’s Shares, except to a company wholly owned or controlled by the
undersigned, or to a family trust of which the undersigned is a trustee and the
beneficiaries of which are members of the undersigned's immediate family (an
“Affiliate”) provided that such Affiliate agrees to be bound by the terms of
this agreement and provided that the undersigned remains liable for the
performance by such Affiliate of all terms and obligations of the undersigned
hereunder, including, without limitation, pursuant to an offer made by a person
other than Parent or any person acting jointly or in concert with Parent, except
as provided below;

        (b)

not exercise any dissent rights or other shareholder rights or remedies
available at common law or pursuant to the Canada Business Corporations Act and
regulations thereunder, or applicable securities laws to delay, hinder, upset or
challenge the Arrangement;

        (c)

promptly notify Parent upon any of undersigned’s representations or warranties
contained in this agreement becoming untrue or incorrect in any material respect
during the period commencing on the date hereof and expiring at the relevant
date, and for the purposes of this provision, each representation and warranty
shall be deemed to be given at and as of all times during such period
(irrespective of any language which suggests that it is only being given as at
the date hereof);

        (d)

notify Parent promptly if any such discussions or negotiations are sought or if
any proposal in respect of a Proposed Transaction is received, being considered
or indicated to be forthcoming;


--------------------------------------------------------------------------------

- 4 -

(e)

exercise all voting rights attached to the Undersigned's Shares as set forth on
the signature page to vote against any resolution to be considered by the
shareholders of the Company that, if approved, could reasonably be considered to
reduce the likelihood of the completion of the Arrangement; and

      (f)

use the undersigned’s reasonable best efforts to cause the Company to perform
its obligations under the Arrangement Agreement, to the extent such is within
the undersigned’s power.

      6.

The undersigned hereby agrees, until the earlier of (i) termination of this
agreement as provided for in Section 7 hereof, and (ii) the relevant date, to
vote all of the Undersigned’s Shares in favour of:

      (a)

the Arrangement; and

      (b)

any other matters presented by management of the Company for the approval of the
Company Shareholders at any meeting thereof (including any adjourned meeting)
(the “Meeting”) called to consider and approve the Arrangement, which are not
inconsistent with the terms of this agreement or the terms of the Arrangement,
including amendments thereto as contemplated herein.

      7.

In the event that:

      (a)

Parent is in breach or default in any material respect of any covenant of Parent
in the Arrangement Agreement or any representation or warranty of Parent in the
Arrangement Agreement is incorrect or untrue in any material respect, unless
such material breach or material default is waived by the Company in accordance
with the provisions of the Arrangement Agreement;

      (b)

the Company or Parent, as the case may be, enters into an agreement, commitment
or understanding with respect to any Acquisition Proposal (as defined in the
Arrangement Agreement) in compliance with Section 4.3(d) of the Arrangement
Agreement;

      (c)

the Company receives an Acquisition Proposal which constitutes a Superior
Proposal (as those terms are defined in the Arrangement Agreement) and the
consideration for the Undersigned’s Shares under such Superior Proposal becomes
payable and is paid;

      (d)

the Arrangement Agreement is terminated, other than as a result of any act or
omission on the part of the undersigned;

      (e)

the Arrangement is not consummated by September 30, 2007; or

      (f)

if the terms of the Arrangement are amended in any material respect which
adversely affects the undersigned,

     

the undersigned may terminate this agreement upon delivery of notice thereof by
the undersigned by facsimile transmission or hand delivery to Parent at the
address or facsimile number set out on the first page hereof.


--------------------------------------------------------------------------------

- 5 -

8.

In the event that:

      (a)

the undersigned has breached or failed to perform and satisfy any of its
covenants or agreements herein contained in a material respect or any of the
representations and warranties of the undersigned contained herein are not true
and correct in a material respect; or

      (b)

the Arrangement Agreement is terminated other than as a result of any act or
omission on the part of Parent,

     

the obligations hereunder of Parent shall terminate at the option of Parent upon
written notice given by Parent to the undersigned by facsimile transmission or
hand delivery to the undersigned at the address or by facsimile at the number
set out on the signature page hereof.

      9.

In the event of the termination of this agreement as provided in Sections 7 or 8
above, this agreement shall forthwith become void and of no further force or
effect and there shall be no liability on the part of any party hereto, provided
that the foregoing shall not relieve any party from any liability for any breach
of this agreement prior to termination.

      10.

The undersigned covenants that, so long as the undersigned is required to vote
the Undersigned's Shares in favour of the Arrangement, the undersigned shall,
acting reasonably, cooperate with Parent in obtaining all governmental and
regulatory approvals required to permit Parent to complete the Arrangement in
accordance with its terms and to acquire the Undersigned's Shares thereunder, as
contemplated in the Arrangement Agreement.

      11.

The undersigned agrees not to make any public disclosure or announcement of or
pertaining to this agreement, the Arrangement Agreement or the Arrangement nor
to disclose that any discussions or negotiations are taking place in connection
therewith without the prior written consent of Parent except as required by law.

      12.

No provision in this agreement shall require the undersigned to cause any
officer or director of the Company to take any action, or refrain from taking
any action, that is required by such person to fulfil his fiduciary legal
obligations as an officer or director of the Company.

      13.

Except as provided herein, this agreement may not be amended, altered or
supplemented except upon the execution and delivery of a written amending
agreement executed by each of Parent and the undersigned, respectively.

      14.

Each of the parties recognizes and acknowledges that this agreement is an
integral part of the Arrangement and that a breach by either party of any
covenants or other commitments contained in this agreement will cause the other
party to sustain injury for which it may not have an adequate remedy at law for
money damages. Therefore, each of the parties agrees that in the event of any
such breach, the other party shall be entitled to the remedy of specific
performance of such covenants or commitments and preliminary and permanent
injunctive and other equitable relief in addition to any other remedy to which
it or they may be entitled, at law or in equity, and the parties further agree
to waive any requirement for the securing or posting of any bond in connection
with the obtaining of any such injunctive or other equitable relief.

      15.

Parent and the undersigned shall each pay its respective legal, financial
advisory and accounting costs and expenses incurred in connection with the
preparation, execution and delivery of this


--------------------------------------------------------------------------------

- 6 -

agreement and all documents and instruments executed or prepared pursuant to
this agreement and any other costs and expenses whatsoever and howsoever
incurred in connection herewith.

    16.

This agreement shall be governed by and construed in accordance with the laws of
the Province of British Columbia and of Canada applicable therein (without
regard to conflict of laws principles).

    17.

Parent and the undersigned shall be entitled to rely on delivery of a facsimile
copy hereof which shall be legally effective to create a valid and binding
agreement of the undersigned and Parent in accordance with the terms hereof.

    18.

This agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.

    19.

This agreement constitutes the entire agreement and understanding between the
parties pertaining to the subject matter of this agreement.


      Signature of Witness   Signature of Shareholder       Name of Witness
(please print)   Name of Shareholder (please print)                   Address
and fax number of Shareholder                 Number of Common Shares subject to
this     Support and Lock Up Agreement    

The foregoing is agreed and accepted as of the 15th day of June, 2007.

COUNTERPATH SOLUTIONS, INC.

 Per:     Authorized Signatory  


--------------------------------------------------------------------------------